 
Exhibit 10.4
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is entered
into as of the 10th day of December, 2008 by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation ("MFA"), and STEWART ZIMMERMAN (the
"Executive").
 
W I T N E S S E T H :
 
WHEREAS, MFA and the Executive entered into an amended and restated employment
agreement, effective as of April 16, 2006 (the "Employment Agreement");
 
WHEREAS, MFA and the Executive desire to amend the terms of the Executive's
employment to comply with the documentary requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code");
 
WHEREAS, MFA and the Executive have agreed that effective July 1, 2008, the
Executive shall no longer serve as President of MFA, but shall serve as Chairman
and Chief Executive Officer of MFA (the “CEO”); and
 
WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to secure
the continued exclusive services of the Executive under the terms and conditions
described below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:
 
1.  
Term of Employment.

 
(a) MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.
 
(b) The term of employment (the "Term of Employment") under this Agreement shall
include the Initial Term and each Renewal Term.  The Initial Term, which
commenced on April 16, 2006, shall continue until December 31, 2010.  Subject to
the Executive's right to cause the Term of Employment to end at any time upon 12
months' prior notice to MFA, the Term of Employment shall automatically renew
for a one-year period (each such renewal, a "Renewal Term") at the end of the
Initial Term and each Renewal Term, unless either party shall give notice to the
other not less than 12 months prior to the end of the Initial Term or any
Renewal Term, as the case may be, of his or its intent not to renew such Initial
Term or Renewal Term, as the case may be.  Notwithstanding the foregoing
sentences of this Paragraph 1(b), the Term of Employment may be terminated
before the expiration of the Initial Term or any Renewal Term in accordance with
Paragraph 5 hereof.
 

--------------------------------------------------------------------------------


 
2.  
Position; Duties and Responsibilities.

 
(a) The Executive shall be employed as Chairman, President and Chief Executive
Officer until June 30, 2008.  Effective July 1, 2008, and during the remainder
of the Term of Employment, the Executive shall be employed as the Chairman and
CEO, reporting directly to the Board of Directors of MFA (the “Board of
Directors”), with such duties and day-to-day management responsibilities as are
customarily performed by persons holding such offices at similarly situated
mortgage REITs and such other duties as may be mutually agreed upon between the
Executive and the Board of Directors.
 
(b) During the Term of Employment, the Executive shall, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries or affiliates of MFA as the Board of Directors may, from time to
time, request.  MFA and such subsidiaries and affiliates are hereinafter
referred to, collectively, as the "Company."  For purposes of this Agreement,
the term "affiliate" shall have the meaning ascribed thereto in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended (the "Act").
 
(c) During the Term of Employment, the Executive shall serve MFA faithfully,
diligently and to the best of his ability and shall devote substantially all of
his time and efforts to his employment and the performance of his duties under
this Agreement.  Nothing herein shall preclude the Executive from engaging in
charitable and community affairs and managing his personal, financial and legal
affairs, so long as such activities do not materially interfere with his
carrying out his duties and responsibilities under this Agreement.
 
3.  
Compensation.

 
(a) Base Salary.  During the Term of Employment, the Executive shall be entitled
to receive an annualized base salary (the "Base Salary") of not less than nine
hundred thousand dollars ($900,000).  In addition to Base Salary, the Executive
shall receive the following annual grants of common stock of the Company (the
fair market value of such stock at the time of grant (i.e., $100,000), together
with the Base Salary for such year, "Base Compensation"), subject to the
Executive’s continuing employment with the Company on the date of grant:
 
(i)  
On April 16, 2006 and on January 1st (or the first business day thereafter) of
each of the following four years, the Executive shall receive a grant of common
stock with an aggregate fair market value on such date (or the first business
day thereafter) of $100,000;

 
(ii)  
Each such award shall be subject to definitive documentation, and such shares of
stock shall be fully vested and non-forfeitable upon the date of grant, but in
no event may be sold or transferred prior to the time the value of the
Executive’s holdings in MFA exceeds five times his Base Compensation (and
thereafter may be sold or transferred to the extent the value of the Executive’s
stock holdings exceeds such multiple).

 
2

--------------------------------------------------------------------------------


 
(b) Performance Bonus.  The Executive, President and Executive Vice President
shall be eligible to participate in a Performance Bonus Pool for Senior
Executives (the “Bonus Pool”) each year during the Term of Employment.  The
aggregate Bonus Pool shall be determined by reference to MFA’s Return on Average
Equity (“ROAE”) as more fully described in Exhibit A to this Agreement.  Subject
to the right of the Compensation Committee of the Board of Directors (the
“Compensation Committee”) to determine the portion of the Bonus Pool to be
allocated to the Executive, allocations as between the President and Executive
Vice President, if any, shall be made by the Compensation Committee together
with the Executive based upon each participants performance during the
applicable period.  The Compensation Committee, in its discretion, can adjust
the aggregate Bonus Pool upward or downward in any year by as much as thirty
percent (30%) depending upon the Compensation Committee’s assessment of MFA’s
leverage strategy, share price performance relative to the S&P financial index
or other relevant indices, share price relative to peer group, total return
(share price change plus dividend), and its other asset management activities,
as well as the Executive’s individual performance, among other considerations,
as determined by the Compensation Committee.
 
The amount allocated to the Executive from the Bonus Pool shall be paid in a
combination of cash and restricted stock based on the total Bonus Pool (after
any reduction or increase referred in the immediately-preceding paragraph), as
follows:  (i) Bonus Pool (as adjusted) up to $2,700,000:  seventy-five percent
(75%) will be paid in cash and twenty-five (25%) percent will be paid in
restricted stock; (ii) the incremental total Bonus Pool (as adjusted) between
$2,700,000 and $4,050,000:  sixty-five percent (65%) will be paid in cash and
thirty-five percent (35%) will be paid in restricted stock; (iii)  the
incremental total Bonus Pool (as adjusted) in excess of $4,050,000:  fifty
percent (50%) will be paid in cash and fifty percent (50%) will be paid in
restricted stock.  In each case referred to above, the period of restriction
with respect to the applicable shares of restricted stock shall lapse with
respect to six and one quarter percent (6.25%) of the shares on the last
business day of each quarter commencing with the quarter beginning with the
first calendar quarter following the end of the fiscal year to which the Bonus
Pool relates, with the lapse of all restrictions occurring four years following
the date of grant.  Under the terms of the definitive award agreement, the
Executive shall be entitled to receive any dividends payable with respect to any
shares subject to restriction at such time as such shares are no longer subject
to restrictions.  Vested shares of such restricted stock cannot be transferred
or sold during the Executive’s employment by MFA until the value of the
Executive’s stock holdings in MFA (including shares of restricted stock) exceeds
five times the Executive’s Base Salary; and, following the termination of
Executive’s employment with the Company, vested shares of such restricted stock
may not be sold or transferred to the extent the value of the Executive’s stock
holdings does not exceed five times the Executive’s Base Salary as of the date
of the Executive’s termination of employment (provided, however, that this
sentence shall no longer apply following the six-month anniversary of the
Executive’s termination of employment). Cash payments from the Bonus Pool will
be made as soon as practicable after such portion of the Bonus Pool is vested
and nonforfeitable, and in no event later than January 16th of the next
following calendar year.
 
(c) Equity Compensation.  The Executive shall be eligible to receive such stock
option, restricted stock, phantom share or dividend equivalent rights grants or
other equity awards as the Compensation Committee or the Board of Directors, as
the case may be, shall deem appropriate.
 
(d) Discretion to Increase Compensation.  Nothing in this Agreement shall
preclude the Board of Directors or the Compensation Committee from increasing or
considering increasing the Executive's compensation during the Term of the
Employment.  The Base Salary as adjusted to reflect any increase shall be the
Base Salary for all purposes of this Agreement.
 
3

--------------------------------------------------------------------------------


 
4.  
Employee Benefit Programs and Fringe Benefits.

 
During the Term of Employment, the Executive shall be entitled to six weeks of
vacation each calendar year and to participate in all executive incentive and
employee benefit programs of MFA now or hereafter made available to MFA's senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  MFA shall reimburse the Executive for any and all necessary,
customary and usual business expenses, properly receipted in accordance with
MFA's policies, incurred by Executive in connection with his employment.
 
5.  
Termination of Employment.

 
(a) Termination Due to Death or Disability.  If the Executive's employment is
terminated during the Term of Employment by reason of the Executive's death or
Disability, the Executive's Term of Employment shall terminate automatically
without further obligations to the Executive, his legal representative or his
estate, as the case may be, under this Agreement except for (i) any compensation
earned but not yet paid, including and without limitation, any amount of Base
Compensation accrued or earned but unpaid and any other payments payable to the
Executive pursuant to Paragraph 5(f) below, which amounts shall be promptly paid
in a lump sum to the Executive, his legal representative or his estate, as the
case may be, and (ii) a lump sum payment in an amount equal to two (2) times the
Executive’s then current Base Compensation, which shall be paid to the
Executive, his legal representative or his estate, as the case may be, as soon
as possible (without undue delay), but in no event later than March 15th
following the calendar year in which such termination occurs.  In the event of
such termination due to his Disability, Executive's health insurance coverage
shall be continued at MFA's expense for the duration of such Disability;
provided, that, if such coverage cannot be provided under MFA's health insurance
policy for the duration of such Disability, such coverage or the cost of
comparable coverage shall be provided by MFA until the Executive's attainment of
age 70 or such later date through which coverage is permissible under MFA's
health insurance policy.
 
(b) Termination Without Cause or for Good Reason.  In the event the Executive's
employment is terminated by MFA without Cause (excluding by notice of MFA's
determination not to renew the Initial Term or any Renewal Term pursuant to
Paragraph 1(b)) or by the Executive for Good Reason, unless any such termination
is preceded by the Executive's giving notice of his determination not to renew
the Initial Term or any Renewal Term pursuant to Paragraph 1(b), MFA shall pay
the Executive an amount (the "Severance Amount") equal to three (3) times the
greater of (i) the Executive's combined Base Compensation and actual Performance
Bonus for the preceding fiscal year or (ii) the average for the three preceding
years of the Executive's combined actual Base Compensation and Performance
Bonus.  Fifty percent of the Severance Amount shall be paid within five (5) days
after the date the Executive terminates for Good Reason or is terminated by the
Company for any reason other than Cause, and the remaining 50% of the Severance
Amount shall be paid in three equal monthly installments beginning on the first
business day of the month following the month of such termination; provided,
however, in no event shall any portion of the Severance Amount be payable after
March 15th of the year following the year in which such termination occurs.
 
(c) Termination by MFA for Cause or Voluntary Termination by the Executive.  In
the event the Executive's employment is terminated by MFA for Cause, or is
terminated by the Executive on his own initiative for other than a Good Reason
(including pursuant to Paragraph 1(b)), the Executive shall be entitled to any
compensation earned but not yet paid, including and without limitation, any
amount of Base Compensation accrued or earned but unpaid and any other payments
payable to the Executive pursuant to Paragraph 5(f) below, as of the date of
termination.
 
4

--------------------------------------------------------------------------------


 
(d) Termination Related to Change in Control.  In the event of (1) the
termination of the Executive's employment by MFA without Cause that occurs both
within two months before a Change in Control and following the occurrence of a
Pre-Change-in-Control Event, (2) the resignation of his employment by the
Executive for any reason within six months following a Change in Control, or (3)
the termination of the Executive's employment by MFA other than for Cause or the
Employee's resignation of his employment for Good Reason within twenty-four
months following a Change in Control,
 
(i)  
MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 300% of the sum of (a) the
Executive's then current Base Compensation and (b) the Executive's bonus for the
immediately preceding year;

 
(ii)  
all of the Executive's outstanding restricted stock, phantom shares and stock
options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable, until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive's employment not terminated; and

 
(iii)  
the Executive shall continue to participate in all health, life insurance,
retirement and other benefit programs at MFA's expense for the balance of the
Term of Employment, to the same extent as though the Executive's employment had
not terminated.

 
        To the extent necessary to avoid imposition of the excise tax under
Section 4999 of the Code in connection with a Change in Control, the amounts
payable or benefits to be provided to the Executive shall be reduced such that
the reduction of compensation to be provided to the Executive is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).
 
(e) Non-Renewal of Term of Employment  Notwithstanding any other term of this
Agreement to the contrary, (i) upon any notice by MFA to not renew the Initial
Term or any Renewal Term pursuant to Paragraph 1(b), the Executive shall be
entitled to (x) a payment in an amount equal to the Executive's Base
Compensation which shall be made as soon as practicable following the end of
such Term of Employment, but in no event later than March 15th of the following
calendar year, and (y) any other payments payable to the Executive pursuant to
Paragraph 5(f) below and (ii) upon any notice by the Executive to not renew the
Initial Term or any Renewal Term pursuant to Paragraph 1(b), the Executive shall
be entitled to the payments payable to the Executive pursuant to Paragraph 5(f)
below; provided, however, that, the benefits providing under Paragraph 5(f)(v)
are subject in all events to the Executive’s continued employment through the
end of the Initial Term.
 
5

--------------------------------------------------------------------------------


 
(f) Other Payments.  Upon the termination of the Executive's employment, in
addition to the amounts payable under any Paragraph above, the Executive shall
be entitled to receive the following:
 
(i)  
any annual bonus earned during one or more preceding years but not paid;

 
(ii)  
any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts), in accordance with the
applicable plan documents;

 
(iii)  
reimbursement for reasonable business expenses incurred but not yet reimbursed
by MFA;

 
(iv)  
any other benefits to which the Executive or his legal representative may be
entitled under the 2004 Equity Compensation Plan and under all other applicable
plans and programs of MFA, as provided in Paragraph 4 above; and

 
(v)  
upon the termination of the Executive's employment pursuant to Paragraphs 5(a),
5(b) or 5(e) above, all of the Executive's outstanding restricted stock, phantom
shares and stock options shall immediately vest in full and such options shall
remain exercisable, and any dividend equivalents associated therewith shall
continue to be payable until the earlier of (a) 90 days following the date of
such termination and (b) the date on which each such option would have expired
had the Executive's employment not terminated.

 
(g) No Mitigation; No Offset.  In the event of any termination of the
Executive's employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.
 
(h) Payments Subject to Section 409A.  Notwithstanding anything herein to the
contrary, the Executive shall not be entitled to any payment pursuant to this
Paragraph 5 prior to the earliest date permitted under Section 409A of the Code,
and applicable Treasury regulations thereunder.  To the extent any payment
pursuant to this Paragraph 5 is required to be delayed six months pursuant to
the special rules of Section 409A of the Code related to "specified employees,"
each affected payment shall be delayed until six months after the Executive's
termination of employment, with the first such payment being a lump sum equal to
the aggregate payments the Executive would have received during such six-month
period if no payment delay had been imposed.  Any payments or distributions
delayed in accordance with the prior sentence shall be paid to the Executive on
the first day of the seventh month following the Executive’s termination of
employment.  Notwithstanding any other provision contained herein, to the extent
any payments or distributions due to the Executive upon termination of his
employment under this Agreement are subject to Section 409A of the Code (i) a
termination of the Executive’s employment shall be interpreted in a manner that
is consistent with the definition of a “separation from service” under Section
409A of the Code and the applicable Treasury regulations thereunder and (ii) as
applicable, such payments shall be treated as a series of separate payments for
purposes of Section 409A of the Code.  
 
6

--------------------------------------------------------------------------------


 
(i) Mutual Release.  MFA's obligation to make any payment or provide any benefit
pursuant to this Paragraph 5 shall be contingent upon, and is the consideration
for, the Executive executing and delivering to MFA a general release (the
"Release"), substantially in the form annexed hereto as Exhibit B, releasing
MFA, and all current and former members, officers and employees of MFA, from any
claims relating to the Executive's employment hereunder, other than claims
relating to continuing obligations under, or preserved by, (x) this Agreement or
(y) any compensation or benefit plan, program or arrangement in which the
Executive was participating as of the date of termination of his employment, and
no such amounts shall be provided until the Executive executes and delivers to
MFA a letter which provides that the Executive had not revoked such Release
after seven days following the date of the Release.  In all events, the Release
shall be executed by the Executive within 60 days of termination of employment
in order for the Executive to receive any severance benefits hereunder.  The
Release shall also be executed by MFA and delivered to the Executive as part of
the consideration for the Executive's execution and delivery of the Release,
and, except as otherwise provided under the terms of the Release, shall release
the Executive from any and all claims MFA may have against the Executive.
 
6.  
Definitions.

 
For purposes of this Agreement, the following terms shall be defined as set
forth below:
 
(a) Cause.  "Cause" shall mean the Executive's (i) conviction, or entry of a
guilty plea or a plea of nolo contendre with respect to, a felony, a crime of
moral turpitude or any crime committed against MFA, other than traffic
violations, (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of his duties under this Agreement;
(iii) failure to adhere to the lawful directions of the Board of Directors that
are reasonably consistent with his duties and position provided for herein; (iv)
breach in any material respect of any of the provisions of Paragraph 7 of this
Agreement resulting in material and demonstrable economic injury to MFA; (v)
chronic or persistent substance abuse that materially and adversely affects his
performance of his duties under this Agreement; or (vi) breach in any material
respect of the terms and provisions of this Agreement resulting in material and
demonstrable economic injury to MFA.  Notwithstanding the foregoing, (i) the
Executive shall be given written notice of any action or failure to act that is
alleged to constitute Cause (a "Default"), and an opportunity for 20 business
days from the date of such notice in which to cure such Default, such period to
be subject to extension in the discretion of the Board of Directors; and (ii)
regardless of whether the Executive is able to cure any Default, the Executive
shall not be deemed to have been terminated for Cause without (x) reasonable
prior written notice to the Executive setting forth the reasons for the decision
to terminate the Executive for Cause, (y) an opportunity for the Executive,
together with his counsel, to be heard by the Board of Directors, and (z)
delivery to the Executive of a notice of termination approved by said Board of
Directors stating its good faith opinion that the Executive has engaged in
actions or conduct described in the preceding sentence, which notice specifies
the particulars of such action or conduct in reasonable detail; provided,
however, MFA may suspend the Executive with pay until such time as his right to
appear before the Board of Directors has been exercised, so long as such
appearance is within two (2) weeks of the date of suspension.
 
7

--------------------------------------------------------------------------------


 
(b) Change in Control.  A "Change in Control" shall mean the occurrence of any
one of the following events:
 
(i)  
any "person," as such term is used in Sections 13(d) and 14(d) of the Act (other
than MFA, any of its affiliates or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of MFA or any
of its affiliates) together with all affiliates and "associates" (as such term
is defined in Rule 12b-2 under the Act) of such person, shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA's then outstanding securities having the
right to vote in an election of the Board of Directors ("voting securities") or
(B) the then outstanding shares of common stock of MFA ("Shares") (in either
such case other than as a result of an acquisition of securities directly from
MFA); or

 
(ii)  
persons who, as of the effective date of this Agreement, constitute MFA's Board
of Directors (the "Incumbent Directors") cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of MFA subsequent to the
effective date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Agreement, be considered an Incumbent Director; or

 
(iii)  
there shall occur (A) any consolidation or merger of MFA or any subsidiary where
the shareholders of MFA, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate 60% or more of the voting securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of MFA or (C) any plan or proposal for the liquidation or dissolution of
MFA.

 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).
 
8

--------------------------------------------------------------------------------


 
(c) Disability.  "Disability" shall mean the Executive's inability for a period
of six consecutive months, to render substantially the services provided for in
this Agreement by reason of mental or physical disability, whether resulting
from illness, accident or otherwise, other than by reason of chronic or
persistent abuse of any substance (such as narcotics or alcohol).
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.  In addition, nothing herein
shall limit or restrict the payment of any amount subject to Section 409A of the
Code upon an otherwise permitted payment event under Section 409A of the Code,
including upon a separation from service.
 
(d) Good Reason.  "Good Reason" shall mean:
 
(i)  
except as otherwise provided in Section 2(a), a material diminution in the
Executive's title, duties or responsibilities;

 
(ii)  
relocation of the Executive's place of employment without his consent outside
the New York City metropolitan area;

 
(iii)  
the failure of MFA to pay within thirty (30) business days any payment due from
MFA;

 
(iv)  
the failure of MFA to pay within a reasonable period after the date when amounts
are required to be paid to the Executive under any benefit programs or plans; or

 
(v)  
the failure by MFA to honor any of its material obligations herein.

 
(e) Non Cash Items and Merger Expenses.  "Non Cash Items and Merger Expenses"
shall mean depreciation, merger expenses, gains/losses on asset sales, and
impairment charges; provided that these items and expenses shall allow for
adjustment to exclude events pursuant to changes in GAAP and certain non-cash
items at the discretion of MFA’s independent directors.
 
(f) Pre-Change-in-Control Event.  A "Pre-Change-in-Control Event" shall mean the
occurrence of any one of the following events:
 
(i)  
the Board shall adopt a resolution to the effect that any person has taken
actions which, if consummated, would result in such person acquiring effective
control of the business and affairs of MFA;

 
9

--------------------------------------------------------------------------------


 
(ii)  
there shall commence a tender offer or proxy contest resulting in any of the
transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);

 
(iii)  
MFA shall make any agreement resulting in any of the transactions specified in
subparagraphs (i)-(iii) of Paragraph 6(b);

 
(iv)  
there shall be a public announcement of a transaction of the kind specified in
subparagraphs (i)-(iii) of Paragraph 6(b); or

 
(v)  
any other meeting, writing or written communication with, by or to the Board of
Directors or any officer or executive of MFA, that is held, made or undertaken
in good faith in anticipation of a Change in Control.

 
(g) Return on Average Equity.  "Return on Average Equity" shall mean twelve
months GAAP net income plus (minus) certain Non Cash Items and Merger Expenses
divided by average Tangible Net Worth, for the period ending November 30th.
 
(h) Tangible Net Worth.  "Tangible Net Worth" shall mean stockholder equity less
(i) goodwill and (ii) preferred stockholder equity.
 
7.  
Covenant Not To Compete.

 
In the event of the termination of the Executive's employment with MFA other
than upon notification by the Executive of the nonrenewal of the Term of
Employment, the Executive will not, without the prior written consent of MFA,
manage, operate, control or be connected as a stockholder (other than as a
holder of shares publicly traded on a stock exchange or the NASDAQ National
Market System, provided that the Executive shall not own more than five percent
of the outstanding shares of any publicly traded company) or partner with, or as
an officer, director, employee or consultant of, any mortgage REIT for a period
of one year following termination of his employment with MFA.  For the period of
one year following the termination of his employment by MFA for any reason, the
Executive shall not solicit any employees of MFA to work for any mortgage
REIT.  Except as otherwise required by law, the Executive shall keep
confidential all materials, files, reports, correspondence, records and other
documents (collectively the "Company Materials") used, prepared or made
available to him in connection with his employment by MFA and which have not
otherwise been made available to the public, and upon termination of his
employment shall return such Company Materials to MFA.  The Executive
acknowledges that MFA may seek injunctive relief or other specific enforcement
of its rights under this Paragraph.
 
10

--------------------------------------------------------------------------------


 
8.  
Indemnification.

 
MFA shall indemnify the Executive to the fullest extent permitted by Maryland
law as amended from time to time in connection with the Executive's duties with
MFA, against all costs, expenses, liabilities and losses (including, without
limitation, attorneys' fees, judgments, fines, penalties, ERISA excise taxes and
amounts paid in settlement) actually and reasonably incurred by the Executive in
connection with an action, suit or proceeding.  During the Term of Employment
and for six years following the date of the Executive's termination as an
officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.
 
9.  
Assignability; Binding Nature.

 
This Agreement shall inure to the benefit of MFA and the Executive and their
respective successors, heirs (in the case of the Executive) and assigns.  No
rights or obligations of MFA under this Agreement may be assigned or transferred
by MFA except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law.  This Agreement shall not be
assignable by the Executive.
 
10.  
Representation.

 
MFA represents and warrants that it is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.
 
11.  
Entire Agreement.

 
This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.
 
12.  
Amendment or Waiver.

 
This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and MFA.  No waiver by either MFA or the Executive
at any time of any breach by the other party of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of MFA, as the case
may be.
 
13.  
Severability.

 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
11

--------------------------------------------------------------------------------


 
14.  
Reasonableness.

 
To the extent that any provision or portion of this Agreement is determined to
be unenforceable by a court of law or equity, that provision or portion of this
Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.
 
15.  
Survivorship.

 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
16.  
Governing Law.

 
This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.
 
17.  
Dispute Resolution.

 
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement or Executive's employment or termination thereof (other than a
controversy or claim arising under Paragraph 7, to the extent necessary for MFA
(or its affiliates where applicable) to enforce the provisions thereof), the
parties hereby agree to settle such dispute, controversy or claim in a binding
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, which arbitration shall be
conducted in New York, New York.  The parties agree that the arbitral award
shall be final and non-appealable and shall be the sole and exclusive remedy
between the parties hereunder.  The parties agree that judgment on the arbitral
award may be entered in any court having competent jurisdiction over the parties
or their assets.  All reasonable fees and expenses related to any such
arbitration (including reasonable attorneys' fees and related disbursements)
shall be paid by MFA.
 
18.  
Legal Fees.

 
MFA shall pay directly all reasonable legal fees incurred by the Executive in
connection with the negotiation, preparation and execution of this Agreement.
 
19.  
Notices.

 
Any notice given to either party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA's records or at such other address as such
party may give notice of.
 
20.  
Headings.

 
The headings of the paragraphs contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
12

--------------------------------------------------------------------------------


 
21.  
Counterparts.

 
This Agreement may be executed in two or more counterparts.
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

  MFA Mortgage Investments, Inc.                  
 
By:
/s/ James A. Brodsky     Name:  James A. Brodsky     Title: Chairman,
Compensation Committee             /s/ Stewart Zimmerman     Name:  Stewart
Zimmerman      Title:  Chairman and Chief Executive Officer            

 
 
14

--------------------------------------------------------------------------------


 
EXHIBIT A

 
AGGREGATE PERFORMANCE BONUS POOL FOR SENIOR EXECUTIVES
 
Aggregate bonus pool can be adjusted upward or downward in any year by as much
as 30%, dependent upon the Compensation Committee’s assessment of MFA’s leverage
strategy, share price performance relative to the S&P financial index or other
relevant indices, share price relative to peer group, total return (share price
change plus dividend), and its other asset management activities, as well as the
Executive’s individual performance, among other considerations, as determined by
the Compensation Committee.
 
MFA ROAE
Range
Less than 4.5%
$750,000
 
4.5% - 5%
$750,000
$950,000
5% - 6%
$950,000
$1,150,000
6% - 7%
$1,150,000
$1,350,000
7% - 8%
$1,350,000
$1,800,000
8% - 9%
$1,800,000
$2,250,000
9% - 10%
$2,250,000
$2,700,000
10% - 11%
$2,700,000
$3,150,000
11% - 12%
$3,150,000
$3,600,000
12% - 13%
$3,600,000
$4,050,000
13% - 14%
$4,050,000
$4,500,000
14% - 15%
$4,500,000
$4,950,000
15% - 16%
$4,950,000
$5,400,000
16% - 17%
$5,400,000
$5,850,000
17% - 18%
$5,850,000
$6,300,000
18% - 19%
Minimum of $6,300,000 (subject, in all events to discretion of the Compensation
Committee to increase or decrease such amount as described above)
19% - 20%
20% - 21%+

 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
MUTUAL RELEASE
 


This Mutual Release of Claims (this "Release") is made as of _____________, by
and between MFA MORTGAGE INVESTMENTS, INC. (the "Company") and _________________
(the "Executive").
 
1.  
Release by the Company.

 
(a) The Company on behalf of itself, its agents, successors, affiliated entities
and assigns, in consideration for the Executive's execution and delivery of this
Release, hereby forever releases and discharges the Executive, and his agents,
heirs, successors, assigns, executors and administrators, from any and all known
and unknown causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities, and demands of whatsoever kind and character in any
manner whatsoever arising on or prior to the date of this Release, including but
not limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, defamation, interference with contract
relations or prospective economic advantage, negligence, misrepresentation; (ii)
any and all liability that was or may have been alleged against or imputed to
the Executive by the Company or by anyone acting on its behalf; (iii) any
punitive, compensatory or liquidated damages; and (iv) all rights to and claims
for attorneys' fees and costs except as otherwise provided in his amended and
restated employment agreement with the Company dated December [__], 2008 (the
"Employment Agreement").
 
(b) The Company shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Release.  In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Release, or if such a proceeding is commenced in the future, the Company shall
promptly withdraw it, with prejudice, to the extent it has the power to do
so.  The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.
 
16

--------------------------------------------------------------------------------


 
(c) Anything to the contrary notwithstanding in this Release or the Employment
Agreement, this Release shall not apply to claims or damages based on (i) any
right or claim that arises after the date on which the Company executes this
Release, including any right to and enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.
 
2.  
Release by the Executive.

 
(a) The Executive, on behalf of himself, his agents, heirs, successors, assigns,
executors and administrators, in consideration for the termination payments and
other consideration provided for under the Employment Agreement, hereby forever
releases and discharges the Company, and its successors, its affiliated
entities, and, in such capacities, its past and present directors, employees,
agents, attorneys, accountants, representatives, plan fiduciaries, successors
and assigns from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, wrongful termination, intentional infliction of emotional distress,
defamation, interference with contract relations or prospective economic
advantage, negligence, misrepresentation or employment discrimination, and
including without limitation alleged violations of Title VII of the Civil Rights
Act of 1964, as amended, prohibiting discrimination based on race, color,
religion, sex or national origin; the Family and Medical Leave Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; other
federal, state and local laws, ordinances and regulations; and any unemployment
or workers' compensation law, excepting only those obligations of the Company
pursuant to Paragraph 5 of the Employment Agreement or otherwise continuing
under the Employment Agreement and any claims to benefits under any compensation
or benefit plan, program or arrangement in which the Executive was participating
as of the date of termination of his employment; (ii) any and all liability that
was or may have been alleged against or imputed to the Company by the Executive
or by anyone acting on his behalf; (iii) all claims for wages, monetary or
equitable relief, employment or reemployment with the Company in any position,
and any punitive, compensatory or liquidated damages; and (iv) all rights to and
claims for attorneys' fees and costs except as otherwise provided in the
Employment Agreement.
 
17

--------------------------------------------------------------------------------


 
(b) The Executive shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Release.  In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Release, or if such a proceeding is commenced in the future, the Executive shall
promptly withdraw it, with prejudice, to the extent he has the power to do
so.  The Executive represents and warrants that he has not assigned any claim
released herein, or authorized any other person to assert any claim on his
behalf.
 
(c) In the event any action, suit, claim, charge or proceeding within the scope
of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys' fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his receipt thereof.
 
18

--------------------------------------------------------------------------------


 
(d) BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
 
(1) HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(2) IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS, HE
KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
 
(3) HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) DAYS AFTER
HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE
COMPANY'S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH
DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;
 
(4) THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED (THE
"EFFECTIVE DATE");
 
(5) THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).  HE AGREES NOT TO CHALLENGE
ITS ENFORCEABILITY;
 
(6) HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
 
(7) NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS SET FORTH
IN THIS RELEASE;
 
19

--------------------------------------------------------------------------------


 
(8) HE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(9) HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS RELEASE KNOWINGLY
AND VOLUNTARILY.
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have hereunto set their hands this _____ day of
___________________.
 
 

        Executive                 MFA Mortgage Investments, Inc.                
 
 
By: 
           

 
 
21

--------------------------------------------------------------------------------